Citation Nr: 0601339	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for status post right knee 
replacement, previously characterized as postoperative 
residuals of a puncture wound with arthralgia and bone 
fragments, rated 10 percent disabling prior to December 30, 
2003, 100 percent disabling from December 30, 2003, and 30 
percent disabling from February 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from July 1968 to 
February 1970.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a January 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In January 2001, July 2002, 
and August 2003, the Board remanded this issue to the RO for 
further development.  The case has come before the Board once 
again for further appellate consideration.  


FINDINGS OF FACTS

1.  The veteran underwent a right knee total knee replacement 
in December 2003.

2.  Prior to the right knee total replacement, the veteran's 
disability was manifested by swelling and effusion, weakness, 
pain, and limitation of motion to a noncompensable degree.

3.  Subsequent to the right knee total replacement, the 
veteran's right knee disability is primarily manifested by 
mild pain and weakness, and limitation of motion to a 
noncompensable degree.


CONCLUSION OF LAW

The criteria for an increased rating for status post right 
knee replacement, previously characterized as postoperative 
residuals of a puncture wound with arthralgia and bone 
fragments, rated 10 percent disabling prior to December 30, 
2003, 100 percent disabling from December 30, 2003, and 30 
percent disabling from February 1, 2005, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, 4.118, Diagnostic Codes 5003, 5055, 5256, 5260, 
5261, 5262, 7804, (2002 & 2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the pendency of this matter and is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice upon receipt and when a substantially complete 
application for benefits is received.  The notice to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The notice requires that VA inform the claimant which 
information and evidence, if any, the claimant is to provide 
to VA and which information and evidence, if any, VA will 
attempt to obtain on behalf of the claimant. VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  

By means of letters dated in January 2001, March 2001, August 
2002, and January 2004, VA notified the appellant of his 
responsibility to submit evidence in support of his claim, 
what evidence, if any, was necessary to substantiate his 
claim, and which portion of the evidence the veteran was 
responsible for sending to VA and which portion of the 
evidence VA would attempt to obtain on behalf of the veteran.  
The letters further suggested that he submit any evidence in 
his possession.  Subsequent to all proper notification, the 
RO readjudicated the issue on appeal via a June 2004 rating 
decision and subsequent supplemental statements of the case.  

The evidence shows that the veteran has been provided notice 
of the legal requirements of this case.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements of this case.  There 
is no indication that there is any prejudice to the veteran 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).   Any error in the sequence of 
events is not shown to have any effect on the case, or to 
cause injury to the veteran, and is thus harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  Although the Court did not specifically explain how 
the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
satisfied. 

Law and Regulation

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  In this regard, it is noted that throughout the 
years, the RO has repeatedly changed the diagnostic codes 
under which it has rated the veteran's right knee disability.  
The reasons for the various changes in the chosen diagnostic 
codes by the RO are not evident to the Board.  The Board has 
reviewed the evidence of record and will evaluate the 
evidence under all diagnostic codes it determines to be 
applicable to the disability.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The following Diagnostic Codes may apply in evaluating a 
disorder of the knee:

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.

505
5
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 
5256, 5261, or 5262. 

Minimum rating
      
30

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0

526
1
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0

526
3
Genu recurvatum (acquired, traumatic, with 
weakness and   
insecurity in weight-bearing objectively 
demonstrated)
10
(38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5257, 5260, 
5261, 5263 (2005)).

The Board notes that additional disability evaluations are 
available for post-operative scars.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (holding that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not duplicative of or overlapping with the symptomatology of 
the other condition).  The criteria for evaluating skin 
conditions changed in August 2002.  The criteria for 
evaluating the veteran's post-operative scars have 
essentially remained the same.  The current criteria are as 
follows:

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).

The previous rating criteria also allowed for a 10 percent 
rating for superficial scars that are tender and painful on 
objective demonstration.  The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on the tip of finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  

Factual Background

Procedural Actions
By means of a December 1991 rating decision, the veteran was 
awarded service connection for residuals of right knee 
injury.  His disability, described as postoperative puncture 
wound of the right knee, with arthralgia and bone fragments, 
was rated 10 percent disabling.  In May 1998, the veteran 
filed a claim for entitlement to an increased rating.  The 
January 1999 rating decision which was appealed to the Board 
denied the claim.  

In January 2001, the Board remanded this issue for additional 
development, to include examination and adjudication of 
whether separate ratings should be assigned for limitation of 
motion of the knee and instability of the knee.  A January 
2003 rating decision awarded service connection for 
instability of the right knee due to tricompartmental 
arthritis effective from December 6, 2002.  The veteran was 
awarded an additional 10 percent rating for instability of 
the knee, effective from December 6, 2002.  

In August 2003, the Board again remanded this issue to the 
RO.  At that time, the Board noted that the RO had granted 
service connection and a separate rating for instability of 
the right knee due to tricompartmental arthritis.  The Board 
also noted that the veteran was informed of the grant of 
benefits in February 2003 and had voiced no disagreement.  No 
disagreement with the January 2003 rating decision was filed.  

In December 2003, the veteran underwent a right total knee 
replacement.  Subsequently, under DC 5055, the RO awarded a 
total disability rating effective from December 30, 2003, and 
a 30 percent rating effective from February 1, 2005.  The 
additional 10 percent rating for instability of the knee has 
continued to remain in effect as well.  

Medical Evidence
The medical evidence of record include outpatient VA 
treatment records dated in 1997 and 1998, which primarily 
relate to problems with and treatment for the left knee, 
although, right knee pain is also noted on several treatment 
reports.  The pertinent medical reports include a November 
1998 treatment report, which indicates that the veteran was 
being followed for bilateral knee pain.  The findings 
referring to the right knee indicate that it continued to 
swell and be painful.  It was stable.  Examination showed 
mild effusion, retropatellar crepitus, and tenderness.  The 
impression was severe bilateral degenerative arthritis.  
Also, a December 1998 VA treatment report raised the question 
of slight right knee effusion on examination.  

A March 1999 VA outpatient treatment report indicates that 
the veteran was being followed for bilateral knee pain.  It 
was noted that he did not want surgery at that time.  
Examination of the right knee showed that range of motion was 
0 to 130 degrees.  There was no effusion, crepitus, or joint 
line tenderness.  Anterior/posterior drawer was stable.  The 
assessment was severe pain and minimal medial osteoarthritis 
of the knees per August 1998 x-rays.  

An October 1999 VA treatment report indicates that the 
veteran was seen for bilateral knee pain.  He had more left 
knee than right knee pain on that day.  Range of motion was 0 
to 120 degrees.  The ligaments were stable to varus/valgus 
stress test.  Anterior and posterior drawer was negative.  
The assessment was mild medial joint osteoarthritis, 
bilaterally.

A February 2001 private medical evaluation indicates that the 
veteran was seen for bilateral knee pain, right more than 
left.  His knees were worsened with activity.  It was 
reported that he had been given corticosteroid injections at 
the VA which did give him benefit.  He continued to work in 
construction.  He reported daily swelling of the knees and 
being awakened from pain in the knees.  Examination of the 
right lower extremity showed that he was in a clinical 10 
degree of varus posture.  This was not passively correctable 
to neutral.  Range of motion was from 5 to 120 degrees.  He 
had pain on extremes of motion.  His knee appeared stable to 
varus and valgus stress testing, and he had diffuse course of 
crepitance throughout arc of motion.  He had a 5 to 6 cm 
nontender scar over the anterior aspect of the knee in the 
area of the patella.  He had no tenderness over the medial or 
lateral aspect of the knee.  The impression was bilateral 
tricompartmental arthritis.

A September 2001 VA joints examination report indicates that 
the veteran had no subluxation or lateral instability of the 
right knee.  He did not experience any locking of the knee.  
He reported swelling or effusion of the right knee three to 
four times or more in a year.  On examination, he had slight 
swelling.  The right knee was not weak and he had good 
coordination.  He did not have excess fatigue and would have 
no range of motion loss due to weakness, fatigue, or 
incoordination.  The pain limited his functional ability to 
work after repeated bending, lifting, and climbing.  This did 
not result in loss of motion in that he would stop and rest 
before resuming work.  There was no way for the examiner to 
estimate whether and how much motion the veteran would lose 
when he was in pain.  He just stopped what he was doing if 
his pain was excessive.  X-ray studies showed degenerative 
changes.

A July 2002 VA treatment report indicates that the veteran 
was followed up for bilateral knee pain.  He had night pain, 
occasional weakness, and found it painful when he got up from 
a seated position or with driving long distances or standing 
on a ladder.  He had had his knees give out on him as well.  
Examination of the right knee showed no erythema, heat, or 
lesions.  Lackman's was positive at 5 mm.  The knee was 
stable to varus/valgus stress.  Anterior drawer was negative.  
McMurray's was positive. The diagnoses included bilateral 
varus deformities of the knees; severe medial compartment 
arthritis of the right knee; probable bilateral effusions; 
lateral subluxation at the knee joints consistent with mild 
chronic instability of the soft tissue supporting structures.  

An October 2002 VA treatment report indicates that the 
veteran was being followed for bilateral knee pain.  He had 
received bilateral knee injections and had noticed good 
improvement in knee pain.  He did not have repeat injections 
on that day.  

The report of a December 2002 VA examination indicates that 
the veteran reported having daily bilateral knee pain, left 
more than the right.  For at least six weeks during the past 
year, he had not worked because of both the left and right 
knees.  He did, however, continue to work in his physical job 
(construction) for financial reasons.  He also stated that he 
had been able to continue in his job because as a foreman, 
the physical work was reduced by 50 percent.  Examination 
showed that he had an antalgic gait and a genu varus 
deformity.  The right knee was misshapen.  The original scar 
from the right knee injury was no longer visible.  There was 
tenderness over the patella on palpation and more marked on 
pressing the patella against the knee joint.  There was 
severe tenderness over the medial plica and joint line area 
on palpation.  There was slight subluxation throughout.  
There was no increased heat on palpation.  Passive range of 
motion was from 5-120; active flexion was to 130 degrees, but 
this was painful; active extension could be forced to nearly 
0 degrees, but he could not lock and hold the knee against 
resistance.  Weakness was judged at 3/5 against resistance of 
the examiner.  In addition, the knee was judged to be 
unstable, medial to lateral, 1+ degree.  He could do only one 
half of a knee bend and then could not arise without help 
from the examiner.  He had increased pain in each knee during 
the knee bend.  Excess fatigue was not observed on 
examination.  The assessment was tricompartmental arthritis 
of the right knee.  

VA medical records show that in December 2003, the veteran 
underwent a right total knee replacement for degenerative 
joint disease.  The report of a May 2005 VA examination 
indicates that the appellant continued to have a very mild 
amount of pain and tingling in the right knee.  He had no 
problems with swelling or tenderness in the knee.  There were 
no significant flare-ups and there was no change in the 
examination due to flare-ups.  He stated that three or four 
times per week, he used a cane or a stick to walk when the 
knee was bothering him a small amount.  He could walk a 
quarter of a mile and stand on his feet for approximately 30 
minutes before having problems in both knees.  He had more 
problems with the left knee than the right knee.  He denied 
any locking up or giving way of the right knee, although, the 
right felt as if it might give way.  He had no recurrent 
subluxation or dislocation.  He had not returned to work 
since the right knee surgery, mainly because of left knee 
problems.  

Examination showed a 10 cm scar on the knee.  The scar was 
not specifically widened.  It was not tender.  There was no 
elevation, depression, adherence to underlying tissue, loss 
of subcutaneous tissue, or breakdown of scar tissue.  Range 
of motion testing showed extension to 5 degrees, and flexion 
to 120 degrees.  He did this easily without any problems.  
There was no change with repetitive motion.  There was no 
abnormality to varus or valgus stress.  There was a 
questionable drawer sign anteriorly but no drawer sign 
posteriorly.  He had a slight limp favoring the left leg.  
The assessment was degenerative joint disease of the knees, 
bilaterally, status post right knee total replacement.  The 
examination report also noted that the veteran had been 
scheduled for a left total knee replacement the next day.  

Analysis

The Board finds that there are essentially two periods of 
time involved when evaluating the level and nature of the 
disability presented in this case; specifically, the period 
prior to the total knee replacement, and the period 
thereafter.  With regard to the period prior, the evidence of 
record does not show findings which meet the criteria for a 
higher rating.  The medical records show that the veteran had 
effusion and swelling, weakness, pain, as well as limitation 
of motion.  His limitation of motion, however, has always 
been to a noncompensable degree.  Although VA examinations 
indicate that additional limitations in range of motion 
caused by pain could not be determined, it is clear that he 
had significant pain and even required corticosteroid 
injections, for which he is being compensated by the assigned 
10 percent rating.  However, there is simply no objective 
evidence of record showing limitation of motion due to pain 
at a level higher than that.  Evaluation of the disability 
under Diagnostic Codes 5003, 5256, 5260, and 5261, with 
consideration of the DeLuca principles, does not indicate 
that the criteria for a rating higher than 10 percent have 
been met for the period prior to the total knee replacement.  

VA's General Counsel has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for instability of the knee under DC 5257, in 
addition to a rating for arthritis of the knee. VAOPGCPREC 9-
98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).

With regard to an additional rating for recurrent 
subluxation/lateral instability under DC 5257, it is noted 
that a January 2003 rating decision awarded the veteran 
service connection and an additional 10 percent rating.  As 
mentioned previously, the veteran did not disagree with the 
rating or effective date assigned for instability of the 
knee.  It is noted that on VA evaluation in July 2002, it was 
determined that he had lateral subluxation at the knee joint 
consistent with mild instability of the knee.  VA examination 
in December 2002 also showed slight degree of subluxation.  
The record does not show any evidence of moderate or severe 
instability or subluxation of the knee.  Thus, it is the 
Board's finding that for the period prior to the total knee 
replacement, the criteria for a rating higher than that 
already assigned by the RO have not been met.  

With regard to the period after the total knee replacement, 
it is noted that under DC 5055, the veteran was rated 100 
percent disabled for a period of just over one year (13 
months) after the surgery.  He was then rated 30 percent 
disabled (the minimum required rating after prosthetic 
replacement of knee joint) effective from February 1, 2005.  
Review of the medical findings do not show that his right 
knee disability meets the higher rating criteria.  The 
evidence does not show severe painful motion or weakness in 
the right lower extremity.  VA examination in May 2005 showed 
that he had very mild amount of pain.  There were no 
significant flare-ups and there was no change in the 
examination due to flare-ups.  He apparently used a cane at 
times when his knee was bothering him a small amount.  He 
could walk a quarter of a mile and stand on his feet for 
approximately 30 minutes before having problems in both 
knees.  In fact, he had more problems with the left knee than 
the right knee.  These finding are simply not consistent with 
the requirements for a higher rating under DC 5055.

As for a higher rating under other applicable diagnostic 
codes (DC 5256, 5260, 5261, or 5262), the record also does 
not show that the veteran meets those criteria either.  He 
clearly does not have ankylosis of the knee joint.  In fact, 
he does not have limitation in range of motion to a 
compensable degree.  Also, the evidence of record, which 
includes radiological findings subsequent to the surgery 
(April and September 2004), do not show evidence of nonunion 
of the tibia and fibula.  Further, as mentioned above, there 
is no evidence of changes due to flare-ups.  Given these 
findings, the Board concludes that the criteria for a higher 
rating for the period after surgery have not been met.    

With regard to the evaluation for instability and subluxation 
under DC 5257, it is noted that the RO has continued the 
additional 10 percent rating.  Again, the veteran has not 
disagreed with this RO finding.  Further, evaluation of the 
evidence of record does not show that moderate or severe 
impairment is shown post-surgery.  VA examination in May 2005 
noted that there was no recurrent subluxation or dislocation 
and that no abnormality was found on varus and valgus stress 
testing.  Thus, it is the Board's conclusion that a rating 
higher than that assigned by the RO for the period subsequent 
to the total right knee replacement is not warranted.  

With regard to any scars associated with the right knee 
disability, the Board notes that the medical evidence of 
record do not show any abnormalities or pain and tenderness 
of the scars associated with the puncture wound or the knee 
replacement.  In order to receive a compensable rating, there 
would have to be painful or tender scars, or rather large 
areas of scarring, neither of which is presented in the case 
at hand.  Therefore, an additional compensable rating for any 
scars associated with the right knee disability is not 
warranted.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exist such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards.  

It is noted that on VA examination in December 2002, it was 
reported that the veteran had lost at least six weeks of work 
during the past year.  This, however, was due equally to the 
right knee, as well as the nonservice connected left knee.  
It is also noted that subsequent to the right total knee 
replacement, the veteran did not return to work.  This, 
however, was primarily due to left knee problems, for which 
he had to undergo a total knee replacement.  Thus, the 
interference with his job was not solely due to the service-
connected right knee disability, but also due to the 
nonservice-connected left knee disability.  Clearly, given 
the nature of the disabilities at issue, it is reasonable 
that an individual would be precluded or have difficulty with 
a physically challenging job.  Given the nature of the 
veteran's job, as well as the fact that there is a 
nonservice-connected disability contributing to his physical 
capabilities, the Board cannot find that the loss of time 
from work or the inability to perform his job in construction 
is interference with employment to a degree greater than that 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  Accordingly, 
a higher rating based on an extraschedular basis is not 
warranted.  


ORDER

An increased rating for status post right knee replacement, 
previously characterized as postoperative residuals of a 
puncture wound with arthralgia and bone fragments, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


